         Case 1:18-cv-00681-RJL Document 243 Filed 09/09/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 AARON RICH,

                       Plaintiff,

        v.                                                Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICAN FIRST MEDIA,

                       Defendants.



                              NOTICE OF CHANGE OF FIRM

       To the Clerk of Court and all parties of record:

       Plaintiff Aaron Rich, by and through its undersigned counsel, hereby notifies the Court and

all parties of records, that Meryl C. Governski, who is admitted to practice law in this Court, is

now associated with Willkie Farr & Gallagher LLP. Ms. Governski has switched firms but will

remain counsel in this litigation. Ms. Governski’s updated contact information is as follows:

       Meryl C. Governski
       Willkie Farr & Gallagher LLP
       1875 K Street, NW
       Washington, DC 20006
       Tel: 202-303-1000
       Fax: 202-303-2000
       Email: MGovernski@willkie.com


 DATED: September 9, 2020                         Respectfully submitted,

                                                  /s/ Meryl C. Governski
                                                  Meryl C. Governski
                                                  WILLKIE FARR & GALLAGHER LLP
                                                  1875 K Street, NW
                                                  Washington, DC 20006
Case 1:18-cv-00681-RJL Document 243 Filed 09/09/20 Page 2 of 2




                                  Tel: (202) 303-1000
                                  Fax: (202)-303-2000
                                  MGovernski@willkie.com

                                  Attorney for Plaintiff Aaron Rich




                              2
